IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,275-04


                            IN RE ANTHONY RAY BANKS, Relator


                 ON APPLICATION FOR A WRIT OF MANDAMUS
                    TRIAL CAUSE NOS. 67286, 67288 & 64255
         IN THE CRIMINAL DISTRICT COURT FROM JEFFERSON COUNTY


        Per curiam.

                                             ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed, in the trial court on or about August 8, 2019,

one or more motions for nunc pro tunc judgments concerning his convictions but that the trial court

has not made any ruling. See Ex parte Ybarra, 149 S.W.3d 147, 148 (Tex. Crim. App. 2004); Ex

parte Florence, 319 S.W.3d 695, 696 (Tex. Crim. App. 2010). Consideration of a motion properly

filed and before a trial court is ministerial, and mandamus may be pursued to compel a ruling. Id.;

White v. Reiter, 640 S.W.2d 586, 594 (Tex. Crim. App. 1982); Braxton v. Dunn, 803 S.W.2d 318,

320 (Tex. Crim. App. 1991). The mandamus issue is properly before this Court. Id.; In Re Anthony

Ray Banks, No. 09-20-00157-CR (Tex. App.—Beaumont Jul. 15, 2020).
                                                                                                    2

         Respondent, the Judge of the Criminal District Court of Jefferson County in which the

judgments for Relator’s convictions were entered, shall provide this Court with a response indicating

whether Relator has filed a motion(s) for nunc pro tunc judgment(s) and whether the trial court has

ruled on the motion(s). Respondent shall provide the response to this Court within thirty days of the

date of this order. This motion for leave to file will be held until Respondent has complied with this

order.



Filed: September 30, 2020
Do not publish